Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made effective as of the 1ST day of August,
2011 (the “Effective Date”) by and between Team Health, Inc., a Tennessee
corporation (the “Company”), and David P. Jones (“Employee”).

WITNESSETH:

WHEREAS, Employee currently serves as the Executive Vice President and Chief
Financial Officer to the Company; and

WHEREAS, the Company and Employee entered into an amended and restated
employment agreement dated November 25, 2009 (the “Prior Agreement”); and

WHEREAS, the Company and Employee wish to amend and restate the Prior Agreement
effective upon the Effective Date;

NOW THEREFORE, based upon these premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree upon the terms and conditions of Employee’s employment
with the Company that are set forth herein, and do hereby acknowledge that this
instrument completely supersedes all previous writings, including the Prior
Agreement, as amendment and restatement of Employee’s employment agreement:

1. Effectiveness/Employment and Term.

1.1 This Agreement constitutes a binding obligation of the parties as of the
date hereof; provided that notwithstanding any other provision of this
Agreement, the operative provisions of this Agreement shall become effective as
the Effective Date, at which time, this Agreement shall supercede the Prior
Agreement which shall thereupon be deemed to be terminated without further force
or effect.

1.2 The Company agrees to employ Employee and Employee agrees to be employed by
the Company pursuant to the terms of this Agreement, and for the term of this
Agreement, as the Company’s Executive Vice President and Chief Financial
Officer, reporting to the Company’s President and Chief Executive Officer
(“Supervisor) to perform the duties assigned to Employee by the Company. The
term of this Agreement shall be for a period of three (3) years commencing with
the Effective Date, subject to earlier termination pursuant to this Agreement.
Thereafter, this Agreement shall automatically renew for successive one (1) year
terms unless sooner terminated pursuant to Section 6 of this Agreement.

2. Duties. Employee will perform all duties customarily incident to Employee’s
position and such duties that are properly assigned to from time to time by the
Company and/or Supervisor. Employee shall devote Employee’s entire business
time, attention and effort to the affairs of the Company and shall use
Employee’s reasonable best efforts to promote the interests and success of the
Company, and shall cooperate fully with the Supervisor in the advancement of the
best interests of the Company. Provided, however, Employee may serve on
corporate, civic



--------------------------------------------------------------------------------

or charitable boards or committees, deliver lectures, fulfill speaking
engagements, or manage personal investments, provided that such activities do
not individually or in the aggregate significantly interfere with, or are
otherwise not inconsistent with, the performance of Employee’s duties under this
Agreement. Nothing herein shall prevent Employee from engaging in certain
passive investments so long as the same do not require Employee’s management
efforts, are passive, are not inconsistent with Employee’s duties hereunder and
are not prohibited by the restrictive covenants of Section 7.

3. Compensation.

3.1 Salary. Employee shall receive an annualized salary of Four Hundred Ten
Thousand Dollars ($410,000.00) per year, payable biweekly. On an annual basis,
the Company may review Employee’s total compensation and may, in its sole
discretion, increase Employee’s salary from time to time without the necessity
of further action to amend this Agreement. Employee’s base salary as in effect
at any time is hereinafter referred to as the “Base Salary”.

3.2 Bonus. For each fiscal year of the Company, Employee will be eligible to
earn a bonus payment based on performance, determined in accordance with Exhibit
A (the “Bonus”). The Bonus, if any, shall be paid to Employee within two and
one-half (2.5) months after the end of the applicable fiscal year, or at such
time as similar bonuses are paid to other similarly situated employees of
Company.

3.3. Taxes and Other Applicable Deductions. From all compensation paid to
Employee, the Company shall withhold all applicable sums for all state, federal
and local taxes, and such other amounts as are necessary and applicable or
agreed to by Employee.

3.4 Equity Interest Incentives. Employee shall be eligible to receive awards as
a participant in the Team Health Holdings Inc. 2009 Stock Incentive Plan (the
“Plan”), subject to the terms of the Plan and the approval and sole discretion
of the Team Health Holdings, Inc. (“Holdings”) board of directors (the “Board”)
and, if applicable, subject to compliance with any Executive Stock Ownership
Guidelines as approved by the Board.

4. Employee Benefits. In addition to Employee’s salary, Employee shall be
entitled to all standard benefits normally provided by the Company to its
similarly situated executive officers, which may be sponsored, developed or
established by the Company from time to time in the sole discretion of the
Company. Notwithstanding the above, Employee shall receive, at a minimum, the
following benefits:

4.1. Medical Coverage. The Company shall provide a standard medical benefit
package, as offered to other employees of the Company, throughout the term of
this Agreement. The Company agrees to provide Employee’s immediate family
eligible dependents with the same standard medical benefit package offered to
Employee at no cost to Employee. The Company shall continue to provide and pay
for Employee’s existing medical insurance coverage if Employee becomes fully
disabled, up until age 65 years, or until Employee becomes eligible for any
alternative medical benefits program, if sooner.

4.2 Dental Coverage. The Company shall provide a standard dental benefit
package, as offered to other employees of the Company, throughout the term of
this Agreement.

 

2



--------------------------------------------------------------------------------

The Company agrees to provide Employee’s immediate family eligible dependents
with the same standard dental benefit package offered to Employee at no cost to
Employee.

4.3 Life Insurance. The Company will obtain and maintain a life insurance policy
on the life of Employee in the face amount that is equivalent to two (2) times
Employee’s Base Salary specified in Section 3.1, as adjusted from time to time;
provided, that the amount of premiums paid by the Company is limited to
insurance rates applicable to a healthy individual of like age. The Company
agrees to pay all such premiums, if any, on the policy during the term of
employment provided herein.

4.4 Personal Time Off. Employee is entitled to take the amount of fully
compensated paid time off (PTO) per annum that is provided by the Company to
other similarly situated executives.

4.5 Professional Fees/Journals/Society Memberships Stipend. The Company shall
pay Employee Seven Hundred Fifty Dollars ($750.00) per annum to help defray
Employee’s miscellaneous costs in maintaining professional relationships.

4.6 Directors and Officers Insurance. The Company shall provide Employee with a
standard directors and officers insurance policy, as provided by the Company to
other directors and/or officers of the Company, its Divisions and subsidiaries.

4.7 Personal Financial Planning Assistance. Effective with the onset of this
Agreement, the Company shall pay Employee Six Hundred Dollars ($600.00) per
annum as a stipend to help defray costs for personal tax preparation and/or
other personal and family financial planning costs.

4.8 Long-Term Disability Insurance Benefit. At a minimum, the Company shall
acquire for Employee long-term disability insurance coverage throughout the term
of this Agreement, for which protection to Employee shall apply after ninety
(90) days of continuous disability with protection to age sixty-five (65) years
and at sixty percent (60%) of Employee’s Base Salary, plus integration of
benefits with government and certain other disability benefit programs (which
may, inclusively, approximate sixty-five percent (65%) of Employee’s Base
Salary).

4.9 Automobile Expense. The Company shall pay Employee Seven Hundred Fifty
Dollars ($750.00) per month as an automobile allowance.

5. Business Expenses. The Company will reimburse Employee, within sixty
(60) days following submission by Employee to the Company of appropriate
supporting documentation) for Employee’s usual and customary business expenses
incurred in the course of Employee’s employment in accordance with the Company’s
applicable policies and procedures, including expenditure limits and
substantiation requirements, in effect from time to time regarding reimbursement
of expenses incurred by similar situated employees of the Company; provided
claims for such reimbursement (accompanied by supporting documentation) are
submitted to the Company within ninety (90) days following the date such claims
are incurred.

 

3



--------------------------------------------------------------------------------

6. Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern termination of this
Agreement.

6.1 Mutual Agreement/Resignation without Good Reason/Death or Disability.
Employee’s employment shall terminate upon the occurrence of either of the
following events:

(a) The Company and Employee shall mutually agree to termination in writing or
Employee shall resign without Good Reason; provided that Employee shall be
obligated to give the Company at least ninety (90) days advance written notice
of any resignation without Good Reason. Except as otherwise provided in
Section 6.6(a) (i), upon Employee’s termination of employment due to mutual
agreement, or the resignation of employment by Employee without Good Reason (as
defined herein), Company will pay to Employee the amount of any unpaid Base
Salary owed through the date of termination, and shall reimburse Employee for
any unreimbursed expenses pursuant to Section 5 for expenses incurred in the
performance of Employee’s duties hereunder prior to termination.

(b) The death of Employee or termination by the Company due to Employee’s
Disability. Disability for purposes of this Agreement shall be the inability of
Employee to materially perform Employee’s duties hereunder due to a physical or
mental condition for a period of ninety (90) consecutive days, as reasonably
determined by the Board in good faith. Upon Employee’s termination of employment
for death or disability, Company will pay to Employee the amount of any unpaid
Base Salary owed through the date of termination, and shall reimburse Employee
for any unreimbursed expenses pursuant to Section 5 for expenses incurred in the
performance of Employee’s duties hereunder prior to termination.

6.2 Termination for Cause. Employee’s employment may be terminated by the
Company for “Cause” upon the occurrence of any of the following events:

(a) Employee’s conviction of or the entering of a guilty plea or plea of no
contest with respect to a felony, the equivalent thereof, or any other crime
involving fraud, dishonesty or moral turpitude which in the reasonable judgment
of the Company is materially detrimental to the Company or materially affects
Employee’s ability to perform Employee’s duties pursuant to this Agreement;

(b) Employee’s intentional neglect of or material inattention to Employee’s
duties, which neglect or inattention remains uncorrected for more than 10 days
following written notice from the Company detailing such neglect or inattention;

(c) Employee commits an intentional and material act (i) to defraud the Company
or its Divisions, or (ii) of embezzlement or dishonesty against the Company or
its Divisions; or

(d) Employee willfully impedes or endeavors to influence, obstruct or impede or
fails to materially cooperate with an investigation authorized by the Company, a
self-regulatory organization or a governmental department or agency.

Upon the Company’s termination of employment for Cause or upon termination of
employment due to death or disability, Company will pay to Employee the amount
of any unpaid Base Salary

 

4



--------------------------------------------------------------------------------

owed through the date of termination, and shall reimburse Employee for any
unreimbursed expenses pursuant to Section 5 for expenses incurred in the
performance of Employee’s duties hereunder prior to termination, and Company
will have no other liability to Employee hereunder. Such termination shall be
without prejudice to any other remedy to which the Company may be entitled,
either by law, or in equity, or under the terms of this Agreement.

6.3 Termination Without Cause. The Company may terminate the Employee’s
employment without Cause immediately at any time upon written notice to
Employee. In the event that the Company terminates Employee’s employment without
Cause, Company will pay to Employee the amount of any unpaid Base Salary owed
through the date of termination, and shall reimburse Employee for any
un-reimbursed expenses pursuant to Section 5 for expenses incurred in the
performance of Employee’s duties hereunder prior to termination. In addition,
Employee shall be entitled to the severance compensation and rights described in
Section 6.5(a).

6.4 Termination for Good Reason. Employee may voluntarily resign Employee’s
employment for “Good Reason” upon the occurrence of any of the following:

(a) The assignment to Employee of duties that represent a Substantial Adverse
Alteration in the nature or status of his primary responsibilities. A
“Substantial Adverse Alteration” of Employee’s primary responsibilities shall
include, but not be limited to, (i) any change in Employee’s authority whereby
Employee does not report directly to the then Chief Executive Officer, or
(ii) in the event the Company causes Employee to cease to be the Chief Financial
Officer of the Company without Employee’s consent.

(b) Any reduction in Employee’s annual Base Salary, other than an across the
board reduction for similarly situated employees of the Company or failure to
award incentive compensation as contemplated in Section 3.2.

(c) The required relocation to a place of business more than fifty (50) miles
away from Employee’s current place of business.

(d) Any material breach by the Company of this Agreement or any other agreement
with, or obligation to or for the benefit of, Employee, including but not
limited to any stock option or stock incentive plan, in each case that is
adverse to Employee.

Notwithstanding the foregoing, no event shall constitute Good Reason unless and
until Employee shall have notified the Company in writing describing the event
which constitutes Good Reason and then only if the Company shall fail to cure
such event within thirty (30) days following its receipt of such written notice;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Employee’s knowledge thereof,
unless Employee has given the Company written notice thereof prior to such date.

Upon Employee’s termination of employment for Good Reason, Company will pay to
Employee the amount of any unpaid Base Salary owed through the date of
termination, and shall reimburse Employee for any un-reimbursed expenses
pursuant to Section 5 for expenses incurred in the performance of Employee’s
duties hereunder prior to termination. In addition, Employee shall be entitled
to the severance compensation and rights described in Section 6.5(a).

 

5



--------------------------------------------------------------------------------

6.5 Severance Compensation and Other Obligations.

(a) If Employee’s employment is terminated by the Company without Cause, by
Employee for Good Reason, or by the Company for any reason (other than death or
disability) within one year after a Sale of the Company (as hereinafter
defined), then, subject to Employee’s continued compliance with the provisions
of Section 7 and 8 of this Agreement, and provided Employee has signed a
standard release of claims in favor of the Company and its Related Companies,
the Company shall provide to Employee the following:

(i) Employee will receive an amount equal to two (2) times Employee’s Base
Salary, payable in bi-weekly installments, beginning on the date of termination.

(ii) Employee will receive an amount equal to two (2) times the average annual
Bonuses paid to Employee pursuant to Section 3.2 of this Agreement for the two
most recently completed Performance Periods (as defined in Exhibit A), payable
in bi-weekly installments, beginning on the date of termination.

(iii) In order to reimburse Employee for Employee’s expenses associated with
continued medical benefits coverage, payment to Employee of an aggregate amount
equal to twenty-four (24) months of premiums for Company group medical benefits
available to Employee and Employee’s family that were in force for Employee and
Employee’s family immediately prior to termination. The amount of such premiums
shall be equal to the monthly premium set for those medical benefits pursuant to
the continuation of medical coverage under section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”) and sections 601 through 608, inclusive,
of ERISA (collectively, “COBRA”) at the time of Employee’s termination. These
payments shall be made by Company to Employee regardless of the COBRA
continuation coverage actually in effect or the premiums actually paid for such
coverage, and shall be payable in bi-weekly installments, beginning on the date
of termination. Employee understands and acknowledges that the payments
specified by this Section 6.5(a)(iii) shall be made subject to all income,
withholding and other employment taxes and Employee is solely responsible for
all income, employment and other taxes that may be imposed thereon.

6.6 Sale of the Company. A “Sale of the Company” means the occurrence of any of
the following events: (i) any “Person” (as defined in Sections 13(d) and 14(d)
of the Exchange Act (defined as the Securities and Exchange Act of 1934, as
amended), other than Ensemble Parent, LLC or any equityholder of Ensemble
Parent, LLC and any Divisions of Ensemble Parent, LLC or such equityholder, is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of “Securities” (defined as capital stock, limited
partnership interests, limited liability company interests, beneficial
interests, warrants, options, notes, bonds, debentures, and other securities,
equity interests, ownership interests and similar obligations of every kind and
nature of any Person) of the Company representing more than 50% of the combined
voting power of the Company’s then outstanding voting Securities; or (ii) any
sale of all or substantially all of the assets of the Company to any Person,
other than Ensemble Parent LLC or any equityholder of Ensemble Parent, LLC and
any Divisions of Ensemble Parent, LLC or such equityholder.

 

6



--------------------------------------------------------------------------------

7. Restricted Activities.

7.1 Preliminary Statement. Employee acknowledges that by virtue of Employee’s
duties under this Agreement, Employee shall become aware of various sensitive
and confidential information, and shall develop contacts and relationships which
Employee otherwise would not have had access to or developed. Employee further
acknowledges that such information and relationships would give Employee an
unfair competitive advantage should Employee compete with the Company. Employee
further acknowledges that the Company has certain subsidiaries and business
divisions (collectively, the “Related Companies”) and that Employee may also
become aware of certain confidential information relating to the Related
Companies and will develop certain contacts and relationships with clients or
customers of the Related Companies which would give Employee an unfair
competitive advantage if Employee should compete with the Related Companies.
Accordingly, Employee agrees that Employee shall not, directly or indirectly,
whether alone or as a partner, officer, director, investor, employee, agent,
member or shareholder of any other entity or corporation, without the prior
written consent of the Company, violate any of the covenants (the “Covenants”)
set forth in this Section 7. For purposes of this Agreement, the term “business
division” shall mean any person or entity which controls, is controlled by, or
is under common control with the Company or a Related Company.

7.2 Covenant Not to Divulge Confidential Information. During the term of
Employee’s employment with the Company, whether pursuant to this Agreement or
otherwise, and after termination of Employee’s employment with the Company,
Employee shall not (i) use any Confidential Information of or concerning the
Company or the Related Companies except for the Company’s benefit or
(ii) disclose or divulge to any third party any Confidential Information
relating to the Company or the Related Companies, except as otherwise required
by law. “Confidential Information” shall mean information concerning the Company
or any Related Company, whether written or oral, which Employee is or becomes
aware of and which has not been publicly disclosed. Information shall not be
deemed “publicly disclosed” if disclosed by Employee in violation of this
Agreement or as a result of such information being disclosed to employees or
agents of the Company or any Related Company.

7.3. Covenant Not to Compete or Interfere with Business Relationships. During
the term of Employee’s employment with the Company, whether pursuant to this
Agreement or otherwise, for a period of two (2) years after termination of
Employee’s employment with the Company Employee shall not engage in any activity
competitive with or adverse to the Company or any Related Company described in
this Section 7.3.

(a) Employee shall not solicit or hire (for Employee or on behalf of a third
party) any person who is then, or during the term of this Agreement was, an
employee or contractor (including, without limitation, any contract physicians)
of the Company or any Related Company. Contract physicians shall include those
physicians with whom the Company or any Related Company then has a contract, or
which have actively been recruited by the Company or any Related Company within
one hundred eighty (180) days prior to termination of this Agreement.

 

7



--------------------------------------------------------------------------------

(b) Employee shall not induce or attempt to induce any person or entity doing
business with the Company or any Related Company, to terminate such
relationship, or engage in any other activity detrimental to any Related
Company. Specifically, Employee shall not solicit or contract with (a) any then
current client of the Company or any Related Company, (b) any client with which
the Company or any Related Company previously did business during the one
(1) year period immediately prior to termination of Employee’s employment with
the Company, or (c) any prospective client of the Company or any Related Company
which the Company or a Related Company was “actively seeking” to do business
with within the one (1) year period immediately before termination of Employee’s
employment with the Company. (For purposes of this Agreement, the Company or a
Related Company will be deemed to have been “actively seeking” to do business
with a prospective client if the Company or a Related Company did any of the
following: (A) met with the administration of such prospective client,
(B) submitted a response to a Request for Proposal (“RFP”) or other formal
proposal from such prospective client, or (C) made any other written response to
a request, solicitation, or initial discussion by or with such prospective
client.).

(c) Employee shall not be employed by nor have any financial relationship with
any entity which directly or indirectly performs any competitive activity which
Employee is individually prohibited from performing under the terms of this
Agreement.

(d) Notwithstanding the restrictions specified in this Section 7, nothing herein
shall be construed to prohibit Employee from: (i) owning, solely as a passive
investment, the securities of an entity which are publicly traded on a national
or regional stock exchange or on the over-the-counter market or investing
through a private equity fund in securities of an entity that is not publicly
traded, provided that Employee (A) is not a controlling person or, or a member
of a group which controls, such entity and (B) does not, directly or indirectly,
own 5% or more of any class of securities of such entity; or (ii) owning, solely
as a passive investment, the securities of an entity which are not publicly
traded provided that such entity is not engaged in a principal business of
providing emergency room services to hospitals.

Except as specifically provided herein, Employee is free to engage in any
business activity, not otherwise prohibited by this Agreement, in any geographic
location.

7.4 Construction. For purposes of this Section 7, the term “then” shall mean at
the time of Employee’s engagement in the applicable conduct. The Covenants are
essential elements of this Agreement, and but for Employee’s agreement to comply
with the Covenants, the Company would not have entered into this Agreement. The
Covenant shall be construed as independent of any other provisions in this
Agreement. Except as provided in Section 7.6 below, the existence of any claim
or cause of action of Employee against the Company or any Related Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement of any of the Covenants. The period of time during
which Employee is prohibited from engaging in the business practices described
in the Covenants shall be extended by any length of time during which Employee
is in breach of the Covenants. The Company and Employee agree that the Covenants
are appropriate and reasonable when considered in light of the nature and extent
of the business conducted by the Company. However, if a court of competent
jurisdiction determines that any portion of the Covenants, including without
limitation, the specific time period, scope or geographical area, is
unreasonable or against public

 

8



--------------------------------------------------------------------------------

policy, then such Covenants shall be considered divisible as to time, scope, and
geographical area and the maximum time period, scope or geographical area which
is determined to be reasonable and not against public policy shall be enforced.

7.5 Remedies. The parties agree that if Employee breaches any Covenant, the
Company or the Related Companies, as applicable, will suffer irreparable damages
and Employee will receive a benefit for which Employee had not paid. Employee
agrees that (i) damages at law will be difficult to measure and an insufficient
remedy to the Company or a Related Company in the event that Employee violates
the terms of this Section 7 and (ii) the Company and the Related Companies shall
be entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief to enforce the provisions of this Section 7 without the
necessity of posting a bond or proving actual damages, which injunctive relief
shall be in addition to any other rights or remedies available to the Company or
the Related Companies. No remedy shall be exclusive of any other, and neither
application for nor obtaining injunctive or other relief shall preclude any
other remedy available, including money damages and reasonable attorneys’ fees.
Employee agrees to pay the Company or the Related Companies all costs and
expenses incurred by the Company or the Related Companies relating to the
enforcement of the terms of this Section 7, including reasonable attorneys’
fees, both at trial and in appellate proceedings. Employee acknowledges and
agrees that the Related Companies are intended beneficiaries of the Covenants
and shall have the same rights and remedies as the Company to enforce the
Covenants.

7.6 Limitation on Enforcement. In the event the Company materially breaches this
Agreement by failing to meet a payment obligation hereunder (as defined below),
and Employee is not in breach of this Agreement, then Employee shall no longer
be bound by the Covenants. For purposes of this Agreement, “materially breaches
this Agreement by failing to meet a payment obligation hereunder” shall mean
(i) the Company has failed to meet a payment obligation hereunder (and likewise
failed to cure such nonpayment within thirty (30) days following notice from
Employee) and (ii) the Company did not have a good faith basis to not pay the
disputed payment to Employee. If the Company has a good faith dispute regarding
the amount owed to Employee, such dispute shall be submitted to arbitration
pursuant to Section 20 herein. If a good faith dispute does exist regarding any
payment obligation, the Company shall only be deemed to have materially breached
this Agreement by failing to meet a payment obligation hereunder if, after the
amount to be paid is determined by an arbitrator, the Company does not pay such
amount awarded by the arbitrator within thirty (30) days after the arbitrator’s
decision.

8. Inventions and Intellectual Property. Employee acknowledges that all
developments, including, without limitation, inventions, patentable or
otherwise, discoveries, improvements, patents, trade secrets, designs, reports,
computer software, flow charts and diagrams, procedures, data, documentation,
ideas and writings and applications thereof relating to the present or planned
business of the Company or any Related Company that, alone or jointly with
others, Employee may conceive, create, make, develop, reduce to practice or
acquire during the term of this Agreement (collectively, the “Developments”) are
works made for hire and shall remain the sole and exclusive property of the
Company, and Employee hereby assigns to the Company all of Employee’s right,
title and interest in and to all such Developments. All related items,
including, but not limited to, memoranda, notes, lists, charts, drawings,
records, files,

 

9



--------------------------------------------------------------------------------

computer software, programs, source and programming narratives and other
documentation (and all copies thereof) made or compiled by Employee, or made
available to Employee, concerning the business or planned business of the
Company or any Related Company shall be the property of the Company and shall be
delivered to the Company promptly upon the termination of this Agreement. The
provisions of this Section 8 shall survive the termination of this Agreement.

9. Key Man Insurance. The Company shall have the option to purchase a key man
disability and/or life insurance policy regarding Employee which names the
Company or its designee as beneficiary. Employee agrees to cooperate with the
Company in obtaining such policies including, without limitation, submitting to
a reasonably requested medical examination.

10. Death. If Employee dies before the date on which all amounts owing to the
Employee hereunder are paid in full, the Company and Holdings, as the case may
be, shall pay to such other recipient as designated from time to time by
Employee in writing) such remaining amounts when and as such amounts were
otherwise payable to Employee. After receiving the payments provided under this
Section 10, Employee and Employee’s estate shall have no further rights against
the Company for compensation under this Agreement.

11. Assignment and Binding Effect. Employee may not sell, assign, transfer, or
otherwise convey any of Employee’s rights or delegate any of Employee’s duties
under this Agreement without the prior written consent of the Company.
Otherwise, this Agreement shall be binding upon and inure, to the benefit of the
parties and their successors, assigns, heirs, representatives and beneficiaries.

12. Entire Agreement and Modification. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
and may be modified only by a written instrument duly executed by both parties.

13. Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on one or more occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.
Any waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement.

14. Governing Law and Venue and Limitations Period. Tennessee law shall govern
the rights and obligations under this Agreement, without giving effect to any
conflict of laws principles that would require application of the laws of any
other jurisdiction. In the event litigation is necessary, such legal action
shall be commenced only in a court, of competent jurisdiction in Knox County,
Tennessee; litigation commenced other than in Knox County, Tennessee shall be
subject to being dismissed, stayed or having venue transferred to Knox County at
the option of the party not commencing said litigation. The parties further
waive all objections and defenses to litigation being conducted in Knox County,
Tennessee, based upon venue or under the doctrine of forum non conveniens. Legal
proceedings for breach of this Agreement shall be commenced within twelve
(12) months of any alleged breach or thereafter be barred.

 

10



--------------------------------------------------------------------------------

15. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or first class mail, to the addresses below, or
hand-delivered to the party to whom it is to be given. Any party may change such
address by written notice to the other party. Any notice or other communication
given by certified mail or first class mail shall be deemed given two (2) days
after mailing thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

If to the Company:

   Team Health, Inc.    265 Brookview Centre Way    Suite 400    Knoxville,
Tennessee 37919    Attention: General Counsel

With a copy to:

   Team Health, Inc.    265 Brookview Centre Way    Suite 400    Knoxville,
Tennessee 37919    Attention: Human Resources Vice President

If to Employee:

   David P. Jones    1291 Kensington Drive    Knoxville, Tennessee 37922

Notwithstanding anything herein to the contrary, if actual written notice is
received, regardless, of the means of transmittal, such notice shall be deemed
to be acceptable and effective as proper notice under this Section 15.

16. Severability. Except as otherwise provided in Section 7.4, in the event that
any provision in this Agreement shall be found by a court, arbitrator, referee
or governmental authority of competent jurisdiction to be invalid, illegal or
unenforceable, such provision shall be construed and enforced as if it had been
narrowly drawn so as not to be invalid, illegal or unenforceable, and the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be effected or impaired thereby, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

17. Headings. The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

18. Confidentiality. The parties acknowledge and agree that this Agreement and
each of its provisions are and shall be treated strictly confidential. During
the term of this Agreement and thereafter, Employee shall not disclose any terms
or information pertaining to any provision of this Agreement to any person or
entity without the prior written consent of the Company, with the exception of
Employee’s tax, legal or accounting advisors for legitimate business purposes of
Employee, or as otherwise required by law.

 

11



--------------------------------------------------------------------------------

19. Enforcement Costs. Subject to the provisions of Section 7.5 herein, if any
legal action or other proceeding is brought, for the enforcement of any of the
terms or conditions of this Agreement, or because of an alleged dispute, breach,
or default, in connection with any of the provisions of this Agreement the
prevailing party in such action shall be entitled to recover from the
non-prevailing party the costs it incurred in such action including, but not
limited to, reasonable attorneys’ fees (including costs and fees incurred on
appeal), in addition to any other relief to which such party may be entitled.

20. Survival. Termination of this Agreement shall not terminate any continuing
obligation(s) of the parties under this Agreement, and the parties hereby agree
that such obligation(s) shall survive termination, unless the context of the
obligation(s) requires otherwise.

21. Name or Ownership Change. This Agreement shall continue in full force and
effect in the event of a change in the name or ownership of the Company.

22. Compliance with other Agreements. Employee represents and warrants that the
execution of this Agreement and Employee’s performance of Employee’s obligations
hereunder will not conflict with, or result in a breach of any provision of, or
result in the termination of, or constitute a default under, any agreement to
which Employee is a party or by which Employee is or may be bound.

23. No Rule of Construction. This Agreement shall be construed to be neither
against nor in favor of any party hereto based upon any party’s role in drafting
this Agreement, but rather in accordance with the fair meaning hereof.

24. Indemnification.

24.1 General. The Company agrees that if Employee is made a party or is
threatened to be made a party to any claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that Employee is or was a trustee, director, officer, member,
shareholder, partner, employee or agent of the Company or any of its Related
Companies or is or was serving at the request of the Company or any of its
business divisions as a trustee, director, officer, member, shareholder,
partner, employee or agent of another corporation or a partnership, joint
venture, limited liability company, trust or other entity, including without
limitation, service with respect to employee benefit plans, whether or not the
basis for such Proceeding is alleged action in an official capacity while
serving as a trustee, director, officer, member, shareholder, partner, employee,
agent or otherwise, Employee shall be indemnified and held harmless by the
Company to the fullest extent authorized by law, as the same exists or may
hereafter be amended, against all Expenses (as defined herein) incurred or
suffered by Employee in connection therewith, and such indemnification shall
continue as to Employee even if he has ceased to be a trustee, director,
officer, member, shareholder, partner or agent of, or is no longer employed by,
the Company or any of its Related Companies and shall inure to the benefit of
Employee’s heirs, executors and administrators; provided, however, that except
with respect to proceedings to enforce rights to indemnification under this
Agreement, the Company shall indemnify Employee in connection with a Proceeding
(or part thereof) initiated by Employee only if such Proceeding (or part
thereof) was authorized by the Board of Directors of the Company. It shall be a
defense to any such action (other than an action brought to enforce

 

12



--------------------------------------------------------------------------------

a claim for the advance of Expenses where the undertaking required pursuant to
this Agreement, if any, has been tendered to the Company) that the claimant has
not met the standards of conduct which make it permissible under the Tennessee
General Corporation Act for the Company to indemnify the claimant for the amount
claimed but the burden of such defense shall be on the Company.

24.2 Expenses. As used in this Section 25, “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements, costs, attorneys’ fees, accountants’ fees, disbursements and
costs of attachment or similar bonds, costs of investigations, and any expenses
of establishing a right to indemnification under this Agreement.

24.3 Enforcement. If a claim or request under this Section 24 is not paid by the
Company, or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Employee may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and, if successful in whole or in part, Employee shall also be entitled
to be paid the costs and expenses, including, without limitation, attorneys’
fees, or prosecuting such suit, together with prejudgment interest.

24.4 Partial Indemnification. If Employee is entitled to indemnification by the
Company for some or a portion of any Expenses, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Employee for the
portion of such Expenses to which Employee is entitled.

24.5 Advances of Expenses. Expenses incurred by Employee in connection with any
Proceeding shall be paid by the Company in advance upon Employee’s request that
the Company pay such Expenses, but only in the event that Employee shall have
delivered in writing to the Company (i) an undertaking to reimburse the Company
for Expenses with respect to which Employee is not entitled to indemnification,
and (ii) a statement of Employee’s good faith belief that the standard of
conduct necessary for indemnification by the Company has been met.

24.6 Notice of Claim. Employee shall give the Company notice of any claim made
against Employee for which indemnification will or could be sought under this
Agreement. In addition, Employee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Employee’s power
and at such times and places as are convenient for Employee.

24.7 Defense of Claim. With respect to any Proceeding (except any criminal or
regulatory Proceeding) as to which Employee notifies the Company of the
commencement thereof: (i) the Company will be entitled to participate in such
Proceeding at its own expense; (ii) except as otherwise provided below, to the
extent it so desires, the Company will be entitled to assume the defense
thereof, with counsel satisfactory to Employee, which in the Company’s
discretion may be regular counsel to the Company and may be counsel to other
officers and directors of the Company or any subsidiary thereof (Employee also
shall have the right to employ Employee’s own counsel in such action, suit or
Proceeding if Employee reasonably concludes that failure to do so would involve
a conflict of interest between the Company and Employee, and under such
circumstances the fees and expenses of such counsel shall be at the

 

13



--------------------------------------------------------------------------------

expense of the Company.); and (iii) the Company shall not be liable to indemnify
Employee under this Agreement for any amounts paid in settlement of any action
or claim effected without its written consent, such consent not to be
unreasonably withheld. The Company shall not settle any action or claim in any
manner that would impose any penalty that would not be paid directly or
indirectly by the Company or result in any limitation on, or reporting
requirements to third parties by, Employee without Employee’s prior written
consent. Neither the Company nor Employee will unreasonably withhold or delay
their respective consent to any proposed settlement. A party from which consent
to settle is requested shall respond to such request no later than five
(5) days, unless for good cause, but in no event less than thirty (30) days. A
party’s response shall either consent or set forth in reasonable detail the
basis on which consent is withheld. A party failing to timely respond as
provided herein shall be deemed to have consented to such proposed settlement.

24.8 Non-Exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 24 shall not be exclusive of any right that Employee may have or
hereafter may acquire under any statute or certificate of incorporation or
bylaws of the Company or any subsidiary thereof, agreement, vote of shareholders
or disinterested directors or trustees or otherwise.

25. Compliance With IRC 409A.

25.1 Application of Section 409A. To the extent of any compliance issues or
ambiguous terms, this Agreement shall be construed in such a manner so as to
comply with the requirements of Section 409A of the Code, and the rules set
forth in this Section 25.1 shall apply with respect to any payments that may be
subject to Section 409A of the Code notwithstanding any other provision of this
Agreement.

25.2 Timing of Payments. Notwithstanding the applicable provisions of this
Agreement regarding the timing of payments, any payment due hereunder which is
contingent upon receipt of the Release described in Section 6.5 shall be made,
if at all, in accordance with this Section 25.2, and only if Employee has
delivered to the Company a properly executed Release for which all legally
mandated revocation rights of the Employee have expired prior to the sixtieth
(60th) day following the date of termination. Any such payment shall be made
after receipt of such executed and irrevocable Release within such sixty
(60) period, unless otherwise scheduled to be made after such period pursuant to
the terms of this Agreement; provided, however, if the sixty (60) day period for
such payments begins in one taxable year of Employee and ends in a second
taxable year of Employee, any payments otherwise payable within such sixty
(60) day period will be made in the second taxable year. Any payments due after
such sixty (60) period shall be payable in accordance with their regularly
scheduled payment date. All payments hereunder are subject to any required delay
pursuant to Section 25.3, if applicable. If the Company does not receive a
properly executed Release, for which all rights of revocation have lapsed, prior
to the time specified in this Section 25.2, Employee shall forfeit all rights to
any payments under Section 6.5 of this Agreement which are contingent on such
Release.

25.3 Notwithstanding anything herein to the contrary, (i) if at the time of
Employee’s termination of employment with the Company Employee is a “specified
employee” as defined in Section 409A of the Code and the deferral of the
commencement of any payments

 

14



--------------------------------------------------------------------------------

or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Employee) until the
date that is six months following Employee’s termination of employment with the
Company (or the earliest date as is permitted under Section 409A of the Code)
and (ii) if any other payments of money or other benefits due to Employee
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax. The Company shall consult with
Employee in good faith regarding the implementation of the provisions of this
Section 25; provided that neither the Company nor any of its employees or
representatives shall have any liability to Employee with respect to thereto.
For purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments and references herein to Employee’s termination of employment
shall refer to Employee’s “separation from service” within the meaning of the
default provisions of Treas. Reg. § 1.409A-1(h).

26. Effect of Termination. Any termination of the Employee’s employment with the
Company shall automatically be deemed to be a simultaneous resignation of all
other positions and titles the Employee holds with the Company, Holdings or any
of their business divisions, whether as an officer, director, fiduciary,
administrator or otherwise.

[SIGNATURES ON NEXT PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY: TEAM HEALTH, INC.

By:

 

/s/    Heidi S. Allen

  Heidi S. Allen

Its:

   Senior Vice President and General Counsel

 

EMPLOYEE:

/s/    David P. Jones

David P. Jones

 

16



--------------------------------------------------------------------------------

Exhibit “A”

Management Incentive Plan

During each fiscal year of the Company (each a “Performance Period”), Employee
shall be entitled to participate in an Annual Management Incentive Plan (the
“Bonus Plan”) based upon the achievement of certain Team Health, Inc.
(“Company”) and/or Division or other operating area financial and discretionary
goals and objectives as determined by the Company’s Board of Directors (the
“Board”) or designated Compensation Committee of the Board (“the Committee”),
referred hereinafter as the “Administrator” of the Plan. At the beginning of
each Performance Period (and generally within the first ninety (90) days of each
fiscal year), the Financial Performance Component (as defined below) and
Discretionary Component (as defined below) determined at the Administrator’s
discretion, will be distributed to Employee and related participants under the
Bonus Plan. The “Financial Performance Component” shall mean, for any
Performance Period, EBITDA or other performance targets established by the
Administrator. The “Discretionary Component” shall mean, for any Performance
Period, the specific objectives defined by senior management of the Company and
the Administrator and based upon the senior management’s assessment of the
Company’s and Employee’s individual performance. Specific information to be
provided to the Employee in regard to the operation of the Bonus Plan for the
applicable Performance Period shall include, as applicable, the Financial
Performance Component and the Discretionary Component established by the
Administrator, including the quantitative earnings targets for the Company and,
if applicable, for an operating area, qualitative performance measures, basis
for measurement of performance against targets, and adjustments of eligible
bonus pool for over or under performance against targets.

For purposes of the Bonus Plan, Employee’s Target Annual Bonus opportunity for
each Performance Period will be equal to sixty percent (60%) of Employee’s base
salary as of the end of each Performance Period of the Bonus Plan. The Target
Annual Bonus amount paid to Employee hereunder, if any, shall be prorated based
on the number of days the Employee worked during the Performance Period. Unless
otherwise determined by the Administrator, or except as specifically provided in
Section 6.5 (“Severance Compensation”) of this Employment Agreement, Employee
shall not be entitled to the payment of any bonuses under the Bonus Plan with
respect to a Performance Period in the event of the termination of Employee’s
employment with the Company for any reason prior to the last day of the
applicable Performance Period. Bonus payments, if earned, shall be paid to
Employee no later than two and one-half (2.5) months following the Performance
Period to which such bonus relates, or at such time as similar bonuses are paid
to other similarly situated employees of Company.

For purposes of this Agreement, EBITDA shall mean the Company’s or the
Division’s respective earnings before interest, taxes, depreciation and
amortization, as calculated by the Company using its usual and customary
accounting practices. The parties specifically acknowledge that the salary and
benefits paid by the Company to Employee pursuant to this Agreement shall be
deemed to be expenses when calculating the EBITDA.